DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive.
Applicant submits amendments in an AFCP request narrowing the claims to a ratio of peak fiber diameter to between 0.53 and 0.56. 
The substances of these arguments were discussed in the interview with Fang Liu on 12/2/2021.
The range 0.53-0.56 is not sufficiently supported by the disclosure. A range must have support throughout the entire range and must provide a sufficient number of data points to indicate the relevance of the range. The disclosure, in particular Table 1, only provides two data points, 0.53 and 0.56. This is not sufficient to establish the relevance of the entire claimed range.
The Examiner also explained to Ms. Liu that the data points do not provide evidence of unexpected results. The ratio of peak fiber diameter is a value determined by Applicant to be the peak fiber diameter (i.e. the most often occurring fiber diameter) to the average fiber diameter. The fiber diameter of a fibrous material is a well-known result effective variable and is 
The Examiner also pointed out to Ms. Liu that at least Comparative Example 3 of Table 1 anticipates Claim 1 as the variables are all within the claimed ranges.
The arguments are not persuasive and the amendments do not lead to patentability.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/Primary Examiner, Art Unit 1778